EXHIBIT 10.2

LUMINENT MORTGAGE CAPITAL, INC.

NOTE

$5,000,000.00 New York, New York September 12, 2007

FOR VALUE RECEIVED, LUMINENT MORTGAGE CAPITAL, INC., a Maryland corporation (the
“Borrower”), promises to pay to the order of Arco Capital Corporation Ltd. (the
“Lender”), at the time or times which shall be determined by the provisions of
the Credit Agreement referred to below, FIVE MILLION DOLLARS AND 00/100
($5,000,000.00) or, if less, the unpaid principal amount of the Loan evidenced
by this Note and made by the Lender to the Borrower under the Credit Agreement
referred to below.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding, from the date such amount is advanced by the
Lender to the Borrower until paid in full at the rates and at the times which
shall be determined in accordance with the provisions of the Credit Agreement
(as amended as of September 12, 2007, the “Credit Agreement”) dated as of
August 21, 2007 between the Borrower and the Lender.

The date and amount of the Loan evidenced by this Note and, each repayment and
prepayment of principal thereof, shall be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure to make or any error in making any such
endorsement on such schedule shall not limit, extinguish or in any way modify
the obligation of the Borrower to repay the Loan evidenced by this Note strictly
in accordance with the Credit Agreement.

This Note is issued pursuant to and entitled to the benefits of the Credit
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Loans evidenced hereby and thereby are
made and are to be repaid. Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

All payments of principal and interest in respect of this Note shall be made in
lawful currency of the United States of America without defense, set-off or
counterclaim, in immediately available or same day funds, delivered to the
Lender not later than 2:00 p.m. (New York City time) on the date due, at its
address referred to in the Credit Agreement or to such other location as the
Lender may designate from time to time.

This Note may be transferred by the Lender without the prior written consent of
the Borrower. Until notified in writing of the transfer of this Note, the
Borrower shall be entitled to deem the Lender as the holder of this Note. The
Lender and any subsequent holder of this Note agrees that before disposing of
this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, however, that the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligation of the
Borrower hereunder with respect to payments of principal and interest on this
Note.

This Note is subject to prepayment at the option of the Borrower as provided in
the Credit Agreement. Upon the occurrence of an Event of Default, the unpaid
balance of the principal amount of this Note may become, or may be declared to
be, due and payable in the manner, upon the conditions and with the effect
provided in the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

The Borrower hereby waives diligence, presentment, protest, demand and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

THIS NOTE SHALL BE GOVERNED BY AND INTERPRETED IN ALL RESPECTS IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

1

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year first above
written.

LUMINENT MORTGAGE CAPITAL, INC.

By: /s/ S. TREZEVANT MOORE, JR.
S. Trezevant Moore, Jr.
Chief Executive Officer






2





Schedule of Loans

Date of Loan:

Principal Amount of Loan:

Duration of Interest Period:

Payments or Prepayments of Principal:

Balance Outstanding:

Notation made by:

3